Citation Nr: 1102168	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972, 
including service in the Republic of Vietnam from May 1971 to 
January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision issued in March 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issue of service connection for tinnitus has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service.

2.  Symptoms of bilateral hearing loss were chronic in service.

3.  Symptoms of bilateral hearing loss have been continuous since 
service separation.  
 
4.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes.

5.  The Veteran's current bilateral hearing loss is etiologically 
related to exposure to acoustic trauma in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for bilateral hearing loss has 
been considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R.  
§ 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a) (2010); see also 38 
U.S.C.A. § 1154 (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Veteran asserts that his current bilateral 
hearing loss is the result of noise exposure while serving as 
motor transport operator and being exposed to noises from 
gunfire, artillery, aircraft, and heavy equipment such as 
bulldozers.  

First addressing the question of current disability, the Board 
finds that the Veteran has bilateral hearing loss disability.  A 
June 2008 private audiological examination and a January 2009 VA 
audiological examination results establish hearing loss 
"disability" in each ear as defined in 38 C.F.R. § 3.385.  

In June 2008, on private audiological examination, the Veteran 
was diagnosed with severe to profound hearing loss for 2000-8000 
Hz in the right ear and severe hearing loss for 1000-8000 Hz in 
the left ear.  The diagnosis was sensorineural hearing loss in 
both ears.

In January 2009, on VA audiological examination, puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in the right ear were 5, 10, 65, 65, and 70 decibels, 
respectively, with an average puretone threshold of 52 decibels.  
The speech recognition score for the right ear was 84 percent.  
Puretone thresholds at the test frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz in the left ear were 5, 30, 70, 85, and 95 
decibels, respectively, with an average puretone threshold of 70 
decibels.  The speech recognition score for the left ear was 72 
percent.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran was exposed to the injury of acoustic trauma in 
service and symptoms of bilateral hearing loss were chronic in 
service.  The Veteran served as a motor transport operator in 
service.  See VA Form DD-214.  On service entrance audiological 
examination, in June 1970, puretone thresholds at the test 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right 
ear were 5, 5, 0, 10, and 30 decibels, respectively.  Puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in the left ear were 15, 5, 5, 25, and 50 decibels, 
respectively.  The examination noted defective hearing.  In March 
1971, the Veteran was placed on permanent profile for bilateral 
hearing loss.  The Veteran could not be given an assignment 
involving habitual or frequent exposure to loud noises or firing 
of weapons and that he must wear earmuffs to fire for POR 
qualification.  

An October 1971 service treatment record reported a history of 
noise exposure in service and gave a provisional diagnosis of 
acoustic trauma.  On service separation audiological examination, 
in January 1972, puretone thresholds at the test frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 
20, 20, 10, and 10 decibels, respectively.  Puretone thresholds 
at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
in the left ear were 10, 10, 20, 10, and 20 decibels, 
respectively.  The Board finds that such audiometric threshold 
increases in hearing loss at various frequencies in both ears 
during service reflects evidence of "chronic" symptoms of 
hearing loss in service, as contemplated by 38 C.F.R. § 3.303(b).  

The Board also finds that the Veteran experienced continuous 
symptoms of hearing loss since service separation.  The Veteran 
has credibly reported continuous post-service hearing loss.  The 
Board notes that the Veteran is competent to provide a report of 
continuity of hearing loss symptoms since service.  His assertion 
of a chronic disability dating back to service is consistent with 
the evidence of record, notably the evidence of in-service noise 
exposure, and the in-service assessment of noise exposure, 
assessment of defective hearing, worsening of hearing as 
indicated by higher audiometric thresholds, and placement on 
profile.  See Layno, 6 Vet. App. at 470 (a veteran is competent 
to report that on which he or she has personal knowledge).

The Board finds that the weight of the competent evidence is at 
least in relative equipoise on the question of whether the 
Veteran's current bilateral hearing loss disability is related to 
exposure to acoustic trauma in service.  The Veteran was 
specifically diagnosed with bilateral hearing loss in active 
service.  The evidence of record also demonstrates acoustic 
trauma in service, assessment of defective hearing in service, 
placement on profile in service, and some worsening of hearing 
loss in both ears during service, as reflected by higher puretone 
thresholds for specific frequencies in both the right and left 
ear at service separation.  With chronic disease as such in 
service, "subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes."  38 C.F.R. 
§ 3.303(b).

The June 2008 private audiological examination did not provide a 
nexus opinion for the Veteran's bilateral hearing loss.  In the 
January 2009 VA audiological examination, the examiner opined 
that the issue of hearing loss could not be resolved without 
resorting to speculation.  This was based on the reasoning that 
the Veteran had decreased high frequency sensitivity in both ears 
upon service enlistment examination in June 1970, and had hearing 
within "normal" limits upon separation examination in January 
1972.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an 
examiner's conclusion that an opinion would be speculative cannot 
be relied upon unless the examiner has explained the basis for 
such an opinion or the basis is otherwise apparent from the 
evidence of record).  The January 2009 VA examiner's statement 
regarding bilateral hearing loss in service is also factually 
inaccurate.  There was evidence of worsening of hearing in 
service.  The record reflects the Veteran obtained treatment for 
bilateral hearing loss symptoms in service and was put on profile 
in service due to bilateral hearing loss symptoms.  The January 
2009 VA audiological examination did not address the full and 
accurate history of acoustic trauma, chronic hearing loss 
symptoms in service, and continuous bilateral hearing loss 
symptoms since service separation.  See Swann v. Brown, 5 Vet. 
App. 229 (1993) (stating that the Board is not bound to accept 
medical opinions that are based upon an inaccurate factual 
background).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant. 
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. For these reasons, and resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service connection 
is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


